Citation Nr: 0805344	
Decision Date: 02/14/08    Archive Date: 02/20/08	

DOCKET NO.  96-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
24, 2002 for the award of a 100 percent schedular rating for 
post-traumatic stress disorder.   

2.  Entitlement to an effective date earlier than November 
21, 2002 for the award of a total disability rating based 
upon individual unemployability due to service-connected 
disability.   

(The issue of entitlement to an evaluation in excess of 20 
percent for service-connected peptic ulcer disease will be 
the subject of a separate decision.)


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This appeal has a rather complicated history.  In that 
regard, the appeal for an effective date earlier than 
September 24, 2002 for the assignment of a 100 percent 
schedular rating for post-traumatic stress disorder arises 
from a November 2005 rating decision which denied an earlier 
effective date.  A Statement of the Case (SOC) was issued in 
February 2006, and a Substantive Appeal was received in 
March 2006.  

The appeal for an effective date earlier than November 21, 
2002 for the award of a total disability rating based on 
individual unemployability arises from an October 2003 rating 
decision which granted a total disability rating effective 
from that date.  The Notice of Disagreement (NOD) was filed 
in November 2003.  A Statement of the Case was issued in 
August 2006, and the veteran's Substantive Appeal was filed 
in September 2006.  

This case was previously before the Board of Veterans' 
Appeals (Board) on various other occasions, most recently in 
February 2007, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDINGS OF FACT

1.  Prior to September 24, 2002, symptomatology directly 
attributable to the veteran's service-connected post-
traumatic stress disorder was such that it severely impaired 
the veteran's ability to establish and maintain effective or 
favorable relationships with people, and of a severity and 
persistence such that it severely impaired his ability to 
obtain or retain employment.  

2.  Prior to September 24, 2002, symptomatology directly 
attributable to the veteran's service-connected post-
traumatic stress disorder did not adversely affect the 
attitudes of all contacts except the most intimate so as to 
result in virtual isolation in the community, nor were his 
symptoms totally incapacitating, bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, or explosions of aggressive energy 
resulting in a profound retreat from mature behavior, or a 
demonstrable inability to obtain or retain employment solely 
as a result of psychoneurotic symptoms.  Nor was the 
veteran's condition manifested by symptoms equivalent to 
gross impairment in communication or thought processes, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform the activities of daily 
living, disorientation to time or place, or memory loss for 
the names of one's close relatives, one's own occupation, or 
one's own name.  

3.  Prior to November 21, 2002, or, more appropriately, 
September 24, 2002, the veteran's service-connected 
disabilities, and, in particular, his post-traumatic stress 
disorder, when taken in conjunction with his education and 
occupational experience, were insufficient to preclude his 
participation in all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  An effective date earlier than September 24, 2002 for the 
assignment of a 100 percent schedular evaluation for post-
traumatic stress disorder is not warranted.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.132, and 
Part 4, Code 9411 (1996); 38 C.F.R. §§ 3.400, 4.130 and Part 
4, Code 9411 (2007).  

2.  An effective date earlier than November 21, 2002 or, more 
appropriately, September 24, 2002, for the award of a total 
disability rating based upon individual unemployability is 
not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his testimony at multiple 
hearings, as well as voluminous VA and private inpatient and 
outpatient treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

PTSD

The veteran in this case seeks an effective date earlier than 
September 24, 2002 for the assignment of a 100 percent 
schedular evaluation for service-connected post-traumatic 
stress disorder.  In pertinent part, it is contended that 
symptomatology directly attributable to the veteran's post-
traumatic stress disorder was of a severity sufficient to 
warrant the assignment of a 100 percent schedular evaluation 
as early as November 18, 1993.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Regarding the issue of an earlier effective date, the Board 
notes, pursuant to the provisions of 38 U.S.C.A. § 5110(a) 
(West 2002), "unless specifically provided otherwise in this 
chapter...a claim for increase(d) compensation...shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  38 U.S.C.A. § 5110(b)(2) then 
"specifically provides otherwise" by stating as follows:  
"The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if the 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b); see also 38 C.F.R. § 3.400(o)(1)(2) 
(effective date of an award of increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred if the claim is 
received within one year from such date, otherwise, date of 
receipt of claim;" Swanson v. West, 12 Vet. App. 442, 447 
(1999); Hazan v. Gober, 10 Vet. App. 511, 520 (1997).  

Put somewhat more simply, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2007).  

The Board notes that post-traumatic stress disorder is 
evaluated in accordance with the criteria set forth in 
38 C.F.R. Part 4, Diagnostic Code 9411.  However, effective 
November 7, 1996, during the time period at issue in this 
appeal, the schedular criteria for the evaluation of service-
connected mental disorders underwent revision.  In a 
precedent opinion of the VA Office of the General Counsel, it 
was held that, when a provision of the VA Rating Schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000).  

The Board observes that, in an August 2004 decision of the 
Board, which decision, it should be noted, encompassed a 
thorough review of all pertinent evidence of record beginning 
in the early 1990's, and which the veteran did not appeal to 
the United States Court of Appeals for Veterans Claims, the 
Board noted that, prior to November 7, 1996, post-traumatic 
stress disorder was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
A 70 percent rating, under those criteria, was considered to 
be warranted where the disorder was manifested by a severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and where 
psychoneurotic symptoms were of such severity and persistence 
as to produce severe impairment in the ability to obtain or 
retain employment.  Where symptomatology so adversely 
affected the attitudes of all contacts except the most 
intimate as to result in the veteran's virtual isolation in 
the community, or where symptoms were totally incapacitating 
and bordered on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, or explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior, a total (100 percent) rating was warranted.  
A total rating was also warranted where it was shown that the 
veteran was demonstrably unable to obtain or retain 
employment as a result of psychoneurotic symptoms.  

Under the schedular criteria which became effective 
November 7, 1996, a 70 percent rating was warranted where the 
veteran's post-traumatic stress disorder was manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfered with routine activities; 
speech which was intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and/or an inability to establish 
and maintain effective relationships.  The highest available 
rating, which is to say, a 100 percent evaluation, was 
warranted under the new criteria where the disorder was 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting oneself or others; intermittent inability to perform 
the activities of daily living (including the maintenance of 
minimal personal hygiene); disorientation to time or place; 
and/or memory loss for the names of one's own close 
relatives, one's own occupation, or one's own name.  

Applying the aforementioned laws and regulations to the facts 
of the veteran's case, the Board, at the time of its 
August 2004 decision, found that the evidence supported the 
assignment of a 100 percent schedular rating for post-
traumatic stress disorder under the "old" schedular criteria 
effective from September 24, 2002.  The Board noted that the 
RO had selected November 21, 2002, as the effective date of 
the veteran's 100 percent schedular award for post-traumatic 
stress disorder, and that that particular date had been 
selected, at least in part, because a VA psychologist who had 
examined the veteran on that date opined that it was "quite 
clear" that the veteran would not be able to sustain 
employment as a result of his post-traumatic stress disorder.  
The Board further found, however, that a VA psychiatric 
social worker had offered essentially the same opinion in a 
September 24, 2002 letter, where it was indicated that the 
veteran's post-traumatic stress disorder made it impossible 
for him to cope with the stress of a work environment.  Under 
the circumstances, the Board was persuaded that the evidence 
was sufficient to establish that the veteran was 
"demonstrably unable to obtain or retain employment" due to 
post-traumatic stress disorder as of the date of the VA 
social worker's statement.  Consequently, a 100 percent 
schedular rating was granted under the "old" criteria for 
evaluation of service-connected post-traumatic stress 
disorder effective from September 24, 2002.  

The Board further found that the evidence of record supported 
the assignment of a 70 percent evaluation for post-traumatic 
stress disorder under the "old" criteria for the period from 
November 18, 1993 to September 23, 2002.  In that regard, the 
Board noted that the record showed that the veteran's post-
traumatic stress disorder was manifested during that time by 
symptoms such as flashbacks, nightmares, sleep disturbance, 
occasional night sweats, survivor guilt, depression, anxiety, 
irritability, tearfulness, crowd avoidance, a diminished 
interest in past recreational activities, limited 
socialization, a tendency to isolate, and occasional thoughts 
of suicide.  The Board further found that the evidence from 
that time showed that the veteran was preoccupied on 
occasion; that his mood was subdued; that his memory was at 
times only "fair" and his insight only "superficial;" that he 
self-medicated with alcohol for a time, and that he 
occasionally described possible hallucinations and/or 
delusions.  Moreover, the veteran had been assigned Global 
Assessment of Functioning Scores in the range from 41 to 51 
on several occasions between November 1993 and 
September 2002, scores which were generally indicative of 
"serious" impairment due to psychological limitations.  See 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994).  Accordingly, 
although the evidence tended to show that the veteran's 
symptoms "waxed and waned" during the time frame in question, 
due in part to the effects of medication and current 
stressors, the Board was persuaded that the totality of the 
evidence demonstrated that the veteran's post-traumatic 
stress disorder was generally productive of no more than 
"severe" impairment in his ability to obtain or retain 
employment during the period November 18, 1993 to 
September 23, 2002.  Accordingly, a 70 percent rating was 
assigned under the "old" criteria for that time period.  

The Board additionally found that, at the time of its 
August 2004 decision, the preponderance of the evidence was 
against the assignment of a rating in excess of 70 percent 
for all or part of the period prior to September 24, 2002, 
under either the "old" or "new" criteria for evaluation of 
service-connected post-traumatic stress disorder.  The Board 
determined that, with regard to the "old" criteria, there was 
evidence of record which tended to show that the veteran was 
living in "virtual isolation" prior to September 24, 2002.  
However, it was not the type of "virtual isolation" which 
would support the assignment of a 100 percent rating.  
Rather, in the opinion of the Board, what was required was a 
showing that symptomatology so adversely affected the 
attitudes of all contacts except the most intimate as to 
result in the veteran's virtual isolation in the community.  
According to the Board, the greater weight of the evidence 
tended to show that the veteran lived in relative isolation 
because of the anxiety he experienced when away from home, 
and not because the attitudes of outside contacts were 
adversely affected.  This was to say that, based on the 
evidence of record, the veteran stayed near his home in order 
to minimize his difficulties with anxiety, and not because 
his behavior caused those with whom he interacted to reject 
and isolate him.  Rather, the evidence showed that care 
providers who had treated the veteran had consistently found 
him to be pleasant and cooperative, and that he generally 
maintained good eye contact during interviews.  Moreover, 
treatment notes from the period in question variously 
demonstrated that the veteran was able to contribute 
appropriately to post-traumatic stress disorder group 
sessions; that he had a present a good sense of humor and 
friendly attitudes; that he was able to successfully 
negotiate a Disabled American Veterans potluck dinner; that 
he exhibited a "wry" take on life at times; that he 
"laughed easily" on occasion; and that he was able to take a 
trip with his wife without incident in 2001.  The Board 
further found that the record suggested that, while the 
veteran was reluctant to enter restaurants and stores during 
the timeframe in question, he could successfully do so, and 
engage in necessary transactions when the establishments in 
question were not particularly crowded.  Also noted was that 
the veteran had behaved in an effective and appropriate 
manner during a hearing before a Veterans Law Judge in 
April 2001.  Accordingly, it was the conclusion of the Board 
that, for the period prior to September 24, 2002, the 
preponderance of the evidence was against a finding that the 
attitudes of all contacts except the most intimate had been 
so adversely affected by the veteran's post-traumatic stress 
disorder as to result in his virtual isolation in the 
community.  

The Board acknowledged that the veteran had spoken of 
possible hallucinations and/or delusions during the period in 
question; that he had flashbacks and intrusive thoughts; that 
he was noted on one occasion to be abstract on proverbs; that 
he testified that he had experienced attacks of panic; and 
that he may have exhibited "explosions" of aggressive energy 
on occasion.  The Board found, however, that the totality of 
the evidence demonstrated that the veteran's post-traumatic 
stress disorder was not manifested by symptoms "bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities" during that time.  Rather, according to the 
Board, the weight of the evidence demonstrated that, during 
the time period in question, the veteran was most often noted 
to be pleasant, alert, cooperative, and well oriented, with 
normal thought processes, no confusion, and no delusions, as 
well as an euthymic mood, appropriate affect, good eye 
contact, and normal speech.  

Finally, the Board acknowledged that the veteran was 
unemployed prior to September 24, 2002.  However, the Board 
was not persuaded that the veteran at that time was 
"demonstrably unable to obtain or retain employment" solely 
as a result of his service-connected post-traumatic stress 
disorder.  While in September 1995, the veteran's private 
physician had offered his opinion that the veteran was 
"disabled" due to service rendered to his country, such that 
he was not able to function in a normal manner, that 
physician did not offer an opinion as to the veteran's 
employability per se.  Moreover, according to the Board, the 
opinion of the veteran's private physician was based on 
consideration of the combined effects of multiple 
disabilities, rather than the effects of the veteran's post-
traumatic stress disorder alone.  In fact, a VA treatment 
record from October 1997 had shown that the veteran was able 
to attend to tasks and follow directions.  And while a VA 
psychiatric social worker, in a letter of September 24, 2002, 
had indicated that the veteran was unemployable due to post-
traumatic stress disorder, referring in that letter to 
records of prior treatment, neither the referenced records 
nor any other objective medical evidence of record 
affirmatively demonstrated that the veteran's post-traumatic 
stress disorder, in and of itself, and without regard to his 
other nonservice-connected multiple disabilities, operated to 
render him incapable of obtaining and retaining employment 
prior to September 24, 2002.  Under the circumstances, the 
Board was of the opinion that the preponderance of the 
evidence was against the assignment of a rating in excess of 
70 percent under the "old" schedular criteria prior to that 
date. 

With respect to the "new" schedular criteria, the Board noted 
that, though the veteran's post-traumatic stress disorder 
symptomatology was significant prior to September 24, 2002, 
as reflected by the Board's assignment of a 70 percent rating 
for that period, none of the care providers who had examined 
or treated him prior to September 24, 2002 in any way 
suggested that his post-traumatic stress disorder alone was 
causative of total occupational and social impairment.  Nor 
did the evidence in any way suggest that the veteran's 
condition was characterized by symptoms equivalent to gross 
impairment in communication or thought processes, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform the activities of daily living, 
disorientation to time or place, or memory loss for the names 
of one's own close relatives, or for his own occupation or 
name.  Rather, the evidence relating to that timeframe showed 
that the veteran was most often noted to be cooperative; and 
that he was oriented and alert, with an appropriate affect 
and good judgment, speech which was within normal limits, and 
though processes and associations which were goal-directed 
and tight.  That evidence showed no problems with confusion, 
and that the veteran's memory was at least "fair."  
Questionable hallucinations or delusions were noted only 
rarely, as was suicidal ideation.  The veteran demonstrated 
no homicidal ideation, and was both competent and in no need 
of psychiatric hospitalization.  Under the circumstances, the 
Board concluded that a preponderance of the evidence was 
against the assignment of a rating in excess of 70 percent 
under the "new" criteria for evaluation of service-connected 
psychiatric disorders prior to September 24, 2002.  

Since the time of the Board's August 2004 decision, the 
veteran has submitted additional evidence in an attempt to 
show that, prior to September 24, 2002, and as early as 
November 18, 1993, his post-traumatic stress disorder-related 
symptomatology was of a severity sufficient to warrant the 
assignment of a 100 percent schedular evaluation.  That 
evidence, however, does nothing to alter the Board's 
conclusions at the time of its August 2004 decision.  Some of 
that evidence, consisting of VA outpatient treatment records 
covering the period from May 1995 to April 1997, was clearly 
considered in the context of the Board's August 2004 
decision.  Other evidence, consisting of various statements 
from a VA psychiatric social worker, is essentially 
cumulative and/or duplicative of evidence provided prior to 
the Board's August 2004 decision.  In point of fact, the 
September 24, 2002 letter upon which the effective date for 
the assignment of a 100 percent schedular evaluation for 
post-traumatic stress disorder was based was furnished by 
that very same psychiatric social worker.  Statements from 
that social worker in September 2005 and April 2006 to the 
effect that the veteran's post-traumatic stress disorder 
symptomatology has always been "severe" does nothing to alter 
the Board's conclusion that a 100 percent schedular 
evaluation was warranted no earlier than September 24, 2002.  
As previously noted, such "severe" symptomatology warrants 
the assignment of no more that a 70 percent evaluation.  

Based on the aforementioned, it is clear that the veteran's 
"entitlement" to a 100 percent schedular evaluation for post-
traumatic stress disorder "arose" no earlier than 
September 24, 2002.  Accordingly, the veteran's claim for an 
earlier effective date must be denied.  

TDIU

In addition to the above, the veteran seeks an effective date 
earlier than November 21, 2002 for the award of a total 
disability rating based upon individual unemployability.  In 
pertinent part, it is contended that the veteran was, in 
fact, "unemployable" due solely to his service-connected 
post-traumatic stress disorder as early as November 18, 1993, 
the effective date for the Board's assignment of a 70 percent 
evaluation for post-traumatic stress disorder.  

In that regard, total disability ratings for compensation may 
be assigned where the schedular rating for the service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  Moreover, total disability ratings may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
that at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2007).  

In the present case, a review of the record shows that the 
veteran has completed the eighth grade, and had occupational 
experience as a machinist, a service station owner, and an 
animal control officer.  Apparently, the veteran last worked 
in late 1981 or very early 1982.  For the period in question, 
service connection has been in effect for post-traumatic 
stress disorder (evaluated as 70 percent disabling effective 
from November 18, 1993), as well as for peptic ulcer disease 
(evaluated as 20 percent disabling), and tinnitus (evaluated 
as 10 percent disabling).  However, the service-connected 
disability primarily responsible for the veteran's 
unemployability is his post-traumatic stress disorder.  While 
as noted above, service connection was (and continues to be) 
in effect for peptic ulcer disease and tinnitus, there is no 
indication that, as a result of those disabilities, the 
veteran has suffered any adverse impact on his employment.  
Nor is it otherwise alleged.  Rather, the crux of the 
veteran's argument regarding an earlier effective date for 
the award of a total disability rating based upon individual 
unemployability is focused upon the alleged severity of his 
service-connected post-traumatic stress disorder.  

In that regard, the Board notes that, in a rating decision of 
October 2003, the RO granted entitlement to a total 
disability rating based upon individual unemployability 
effective from November 21, 2002.  That same rating decision 
granted entitlement to a 70 percent evaluation for service-
connected post-traumatic stress disorder, once again 
effective from November 21, 2002.  Prior to that rating 
decision, the veteran had been in receipt only of a 
50 percent evaluation for post-traumatic stress disorder, as 
well as a 20 percent evaluation for peptic ulcer disease, and 
a 10 percent evaluation for tinnitus.  Accordingly, not until 
November 21, 2002, with the assignment of a 70 percent 
evaluation for post-traumatic stress disorder, did the 
veteran meet the schedular requirements necessary to the 
assignment of a total disability rating based upon individual 
unemployability.  As noted above, the veteran has since been 
granted a 100 percent schedular evaluation for post-traumatic 
stress disorder, effective from September 24, 2002.  Inasmuch 
as a 100 percent schedular evaluation for post-traumatic 
stress disorder and a total disability rating based upon 
individual unemployability pay at the identical rate, and may 
not be granted concurrently, the real issue for consideration 
at this time is the veteran's potential entitlement to an 
effective date earlier than September 24, 2002 for the award 
of a total disability rating based upon individual 
unemployability.  

The Board observes that, at the time of the aforementioned 
August 2004 decision, the Board specifically did not decide 
the issue of entitlement to an earlier effective date for the 
award of a total disability rating based upon individual 
unemployability.  Rather, that issue was remanded for the 
issuance of a Statement of the Case.  However, in the process 
of adjudicating the veteran's claim for an evaluation in 
excess of 50 percent for post-traumatic stress disorder prior 
to November 21, 2002, the Board assigned a 70 percent 
evaluation for the period from November 18, 1993 to 
September 23, 2002, and a 100 percent evaluation effective 
from September 24, 2002.  In reaching those determinations, 
the Board specifically concluded that, while for the period 
from November 18, 1993 to September 23, 2002, the veteran's 
service-connected post-traumatic stress disorder was 
productive of "severe" impairment in his ability to obtain or 
retain employment, it did not result in a demonstrable 
inability to obtain or retain employment.  Rather, that 
inability to obtain or retain employment arose no earlier 
than September 24, 2002, the date assigned by the Board.  

As is clear from the above, in adjudicating the veteran's 
claim for an increased rating for service-connected post-
traumatic stress disorder prior to November 21, 2002, the 
Board, in its August 2004 decision, essentially reached the 
conclusion that the veteran was not "unemployable" due solely 
to his service-connected post-traumatic stress disorder prior 
to September 24, 2002.  Significantly, and as noted above, 
the veteran did not appeal the Board's August 2004 decision 
to the United States Court of Appeals for Veterans Claims.  
Moreover, a review of the record would appear to indicate, 
for the period prior to September 24, 2002, the veteran's 
nonservice-connected disabilities played a major role in his 
potential employability.  In that regard, in October 1981, 
the veteran was involved in a rather severe motorcycle 
accident, as a result of which he sustained multiple and 
serious injuries, none of which are presently service-
connected.  Moreover, on more than one occasion, the veteran 
has attributed his difficulties with employment to those same 
injuries.  The Board, it should be noted, took into account 
the veteran's nonservice-connected accident-related injuries 
at the time of its August 2004 decision.  

Based on the aforementioned, the Board is of the opinion 
that, prior to November 21, 2002 (or, more appropriately, 
September 24, 2002), the veteran's service-connected 
disabilities, and in particular, his post-traumatic stress 
disorder, when taken in conjunction with his education and 
occupational experience, were insufficient to preclude his 
participation in all forms of substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability prior to that date must be 
denied.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
claimant about the information and evidence not of record 
which is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession 
which pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by August 2003, May 2005, August 2005, and 
November 2006 letters.  In those letters, VA informed the 
appellant of the evidence necessary to establish entitlement 
to an earlier effective date for the benefits at issue.  As 
to informing the appellant of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained voluminous VA and private 
inpatient and outpatient treatment records and examination 
reports.  The veteran has also appeared at a hearing before 
the undersigned Veterans Law Judge.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. §§ 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An effective date earlier than September 24, 2002 for the 
award of a 100 percent schedular rating for post-traumatic 
stress disorder is denied.  

An effective date earlier than November 21, 2002 for the 
award of a total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


